UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2104


In Re:   LISA ANNETTE BROADNAX,
                                                               Debtor,
------------------------------

LISA ANNETTE BROADNAX,
                                                  Debtor - Appellant,

           versus

HOMESIDE LENDING, INCORPORATED,

                                                 Creditor - Appellee,

           and

DEBERA F. CONLON, Trustee; FRANK J. SANTORO,
Trustee,
                                                 Parties in Interest.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-319-2; BK-02-72575-DHA)


Submitted:   December 18, 2003             Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Annette Broadnax, Appellant Pro Se.       Steven Roy       Zahn,
MCGUIREWOODS, L.L.P., Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lisa Annette Broadnax appeals from the district court’s

order dismissing as interlocutory her appeal from a bankruptcy

court order entered on March 18, 2003.            Our review of the district

court’s opinion discloses no reversible error.                Accordingly, we

affirm    for   the    reasons    stated   by   the   district   court.     See

Broadnax v. Homeside Lending, Inc., Nos. CA-03-319-2; BK-02-72575-

DHA (E.D. Va. Aug. 4, 2003).               We deny Broadnax’s motions to

supplement the record and for judicial review and dispense with

oral     argument     because    the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                       - 2 -